Citation Nr: 1223496	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a disability of the lumbar segment of the spine, prior to March 22, 2009, on appeal from an initial grant of service connection. 

2.  Entitlement to an evaluation in excess of 20 percent for a disability of the lumbar segment of the spine, after March 21, 2010, on appeal from an initial grant of service connection. 

3.  Entitlement to an evaluation in excess of 20 percent for a disability of the cervical segment of the spine, prior to March 22, 2009, on appeal from an initial grant of service connection. 

4.  Entitlement to an evaluation in excess of 20 percent for a disability of the cervical segment of the spine, after March 21, 2010, on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1975 to February 1980, from November 1996 to July 1997, from March 2003 to August 2006, and from March 2009 to March 2010. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating action, the RO denied entitlement to service connection for the residuals of Legionnaire's disease but granted service connection for disabilities of the lumbar and cervical segments of the spine.  The appellant has appealed the denial of service connection for the residuals of Legionnaire's disease; he has also appealed the assignment of 10 percent disability ratings for his neck and lower back disabilities claiming that the disability ratings should be higher. 

After the appellant perfected his appeal, he was recalled onto active duty for a period of one year.  His claim was held in abeyance until he was released from active duty.  The appellant's most recent period of active duty service has been reflected in the bifurcation of the two increased rating claims on the front page of this action.  Subsequent to his return, the appellant provided testimony before the undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

It is noted that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011) or identified any prejudice in the conduct of the Board hearing. 

After the appellant provided testimony before the Board, the Board issued a Decision/Remand in October 2010.  In that action, the Board denied the appellant's claim for entitlement to service connection for Legionnaire's disease.  The remaining four issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical documents and another examination of the appellant's back and neck disabilities.  Following the examination and a review of the information obtained, the AMC awarded 20 percent disability ratings for both disorders, effective the date of the appellant's claim for benefits.  The claim has since been returned to the Board for review.

Upon reviewing the development since October 2010, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's disabilities of the lumbar and cervical segments of the spine.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claimed disabilities, and it has done so.  Specifically, the AMC was asked to obtain examinations of the neck and lower back along with including in the claims folder any recent medical treatment records of the appellant.  The results of that request have been included in the claims folder for review.  The results were returned to the AMC which, in turn, issued a Supplemental Statement of the Case (SSOC) [along with a rating action dated December 28, 2011] in response to the information obtained.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 

In adjudicating the current appeal, the Board notes the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (finding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service-connected disability).  The appellant has not indicated that he is unemployed as a result of either his neck or lower back disability, nor has any physician indicated that he is unemployable solely due to his service-connected lower back or neck disabilities.  As such, the Board does not find the application of Rice to be appropriate in this case.

The issues of entitlement to increased evaluations for bilateral hearing loss and a left knee disability, along with entitlement to service connection for a bilateral eye disability to include macular degeneration, have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate development and action.


FINDINGS OF FACT

1.  During the period on appeal, the appellant's disability of the lumbar segment of the spine has been manifested by pain and moderate limitation of motion.  However, the appellant has not been prescribed bedrest for the disability nor has he suffered from periods of incapacitating episodes having a total during of at least four weeks.  

2.  The appellant lumbar radiculopathy of the left lower extremity has been manifested by subjective pain and occasional tingling of the left lower extremity, but without objective evidence of sensation, reflex, or muscle impairment. 

3.  The appellant's service-connected neck disability is manifested by complaints of pain and limitation of motion; there is objective evidence showing consistent restrictions in the range of motion of the cervical segment of the spine, but there has been no clinical evidence of radiculopathy or muscle spasms. 

4.  The evidence of record is negative for any evidence of favorable or unfavorable ankylosis of the lumbar or cervical segments of the spine. 


CONCLUSIONS OF LAW

1.  From August 19, 2006, to March 22, 2009, and from March 22, 2010, to the present, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar segment of the spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011). 



2.  The criteria for a separate disability rating of 10 percent for lumbar radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2011). 

3.  From August 19, 2006, to March 22, 2009, and from March 22, 2010, to the present, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the cervical segment of the spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5243 and 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board asking that his service-connected neck and lower back disabilities be assigned disability ratings in excess of 20 percent.  The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favourable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favourable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this matter, the claimant's request for increased ratings stem from the initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that the agency of original jurisdiction has satisfied the duty to assist as required by the VCAA. The appellant's service treatment records, VA and private (Tri-Care) medical records, and VA examination reports are of record.  There is no indication of that there is any outstanding evidence that should be obtained. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that in conjunction with his original claim for benefits, the appellant underwent examinations pertaining to the back and neck.  The most recent examination was performed in December 2010 with a follow-up examination in February 2011.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the claims folder, the appellant's available medical treatment records, and the results of actual testing of the appellant and observation of any manifestations produced by each of the conditions.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the Board.  The appellant availed himself of this opportunity and provided testimony before the undersigned Veterans Law Judge.  During that hearing, the appellant described the symptoms and manifestations produced by the lower back and neck disabilities, and what he does to reduce any restrictions caused by either disability.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Additionally, the Board notes that the appellant also had a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO/AMC reviewed all evidence in the paperless claims file [as well].  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 



The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  With respect to the issues before the Board, the appeal on each of the issues does stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings may be appropriate. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

In conjunction with his claim for benefits, the appellant underwent a VA Joints Examination in January 2007.  The medical doctor reviewed the appellant's claims for and then performed an examination on the appellant.  Before the exam, the appellant complained of "constant pain in the neck with radiation" to the shoulders.  He further stated that he had low back pain but that he had no radicular pain to the upper extremities.  He further told the examiner that he had no limitation of motion of the back and that it did not interfere with his daily activities.  

Examination of the neck reveals no deformity or swelling.  There was tenderness over the cervical segment of the spine and the paravertebral muscles.  Range of motion of the neck was as follows:


Forward flexion 0 to 45 degrees with pain at 30 degrees;
Extension is 45 degrees with pain at 30 degrees;
Left and right lateral flexion is 35 degrees with pain at the last degrees; and,
Left and right lateral rotation is 60 degrees with pain at 50 degrees.

Repetitive motion did not production additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Neurological examination of the upper extremities showed no sensory, motor, or reflex abnormalities.

Examination of the lumbar segment of the spine also revealed no deformity.  There was mild tenderness at L5-S1 but no paravertebral muscle spasms.  Range of motion of the lower back was as follows:

Forward flexion 0 to 90 degrees with pain at 50 degrees;
Extension is 30 degrees with pain at 20 degrees;
Left and right lateral flexion is 30 degrees with pain in the last 10 degrees; and,
Left and right lateral rotation is 30 degrees with pain in the last 10 degrees.

Repetitive motion did not production additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Neurological examination of the lower extremities showed no sensory, motor, or reflex abnormalities.

X-ray films of the neck showed osteoarthritic changes with ostephytes and narrowing of C5-6 level, C5-6 space, and encroachment of formina at that level.  With respect to the lower back, the films showed retrolisthesis of L3 on L4 with narrowing of the intervertebral space and osteoarthritic changes in the midlumbar spine.  

Upon completion of the examination, the following diagnoses were given:  

Degenerative disc disease of the lumbar segment of the spine with degenerative arthritis; and, 
Cervical spondylosis and degenerative arthritis.

A separate "nerves" examination was accomplished in January 2008.  Upon completion of that examination, the medical care provider opined that the neurological symptoms found with respect to the appellant's upper extremities were due carpal tunnel syndrome.  The examiner did not find that the symptoms and manifestations were the result of the appellant's disability of the cervical segment of the spine.  

Another VA examination of the spine was accomplished after the appellant was released from active duty.  This occurred in December 2010.  Prior to the examination, the appellant told the examiner that the neck disability appeared to "flare-up" every month or every other month, and that the severity of the flare-up was moderate in nature.  He further stated that the lower back produced flare-ups every two to three weeks, lasted one to two days, and were severe in nature.  

When examined, the examiner found no abnormalities in the spinal curvature and the appellant's gait was "normal".  Also, his posture and head position were classified as normal.  While pain was reported upon movement in both the neck and lumbar segment of the spine, spasms, muscle atrophy, guarding, tenderness, and weakness were not found in either location.  The range of motion measurements for both areas were as follows:


Cervical Segment of the Spine
Lumbar Segment of the Spine
Flexion
0 to 25 degrees
0 to 40 degrees
Extension
0 to 20 degrees
0 to 15 degrees
Left Lateral Flexion
0 to 20 degrees
0 to 15 degrees
Right Lateral Flexion
0 to 15 degrees
0 to 15 degrees
Left Lateral Rotation
0 to 40 degrees
0 to 15 degrees
Right Lateral Rotation
0 to 40 degrees
0 to 15 degrees

The examiner went on to diagnosis the appellant as suffering from degenerative disc disease of the lumbar segment of the spine with some restrictions in the completion of everyday tasks.  Degenerative disc disease of the cervical segment of the spine was also diagnosed with some limitation in moving.  

The neurological portion of the examination was performed in February 2011.  Upon completion of the examination, the neurologist concluded that the appellant did have right and left upper extremity nerve involvement but that this condition was caused by both his carpal tunnel syndrome and his neck disorder.  With respect to the lower extremities and any nerve involvement, the neurologist concluded that the appellant's left lower extremity, but not the right, had affected nerves from L4-S1 distribution secondary to degenerative disc disease of the lumbar spine.

As previously indicated, the appellant's VA, private, and service medical treatment records have been obtained and included in the claims folder for review.  These records stem from 2006 to 2011.  Of particular interest are the appellant's service medical treatment records for the period extending from 2009 to 2010.  The Board notes that these records do annotate complaints of back pain.  However, they do not provide any detailed findings concerning any restrictions caused by the lower back disability.  These same records are negative for complaints involving the cervical segment of the spine.  

With respect to the private medical records, of particular interest are reports of treatment from 2006.  These records indicate that the appellant had been involved in a motor vehicle accident in 2005, while the appellant was on active duty.  These records basically show treatment for the residuals of the accident and the resolution of the initial complaints involving pain, restriction of movement, etcetera.  They do not show treatment for either the back or neck disabilities since that time however.  

Of particular note, none of the records suggest or insinuate that the appellant has been prescribed bedrest for treatment of either the lower back disability or the disability affecting the neck.  


A.  Degenerative Disc Disease - Lumbar Segment of the Spine

This disability has been assigned a 20 percent disability rating in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5243 (2011).  Besides being able to rate the appellant's disability under this diagnostic code, it is also possible that his lower back disorder may be rated under any one of a number of diagnostic codes if the disability exhibits the appropriate manifestations and symptoms associated with that code.  These codes include 38 C.F.R. Part 4, Diagnostic Codes 5235 through 5243 (2011). 

The application of the words "slight," "mild," "moderate," "severe" and "pronounced" have not been defined in the Rating Schedule.  Rather than applying a mechanical formula, the VA must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  In evaluating the appellant's musculoskeletal impairments, the Board is cognizant of its responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 et seq. (2011).  In a precedent opinion, the VA General Counsel has held that disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (and now 38 C.F.R. Part 4, Diagnostic Code 5242), involved limitation of motion, which warranted consideration based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 36-97. 

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 86.).  Unfavourable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favourable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011). 

In evaluating increased rating claims, the Board will also consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011).  Under 38 C.F.R. § 4.40 (2011), functional loss or weakness due to pain supported by adequate pathology and evidenced by the visible behavior of the appellant is deemed a serious disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court expounded on the necessary evidence required for a full evaluation of orthopedic disabilities.  The Court held that ratings based on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the provisions of 38 C.F.R. § 4.14 (2011) (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under the rating criteria, Diagnostic Codes 5235 through 5243 contemplate, respectively, vertebral fracture or dislocation, sacroiliac injury and weakness, lumbosacral or cervical strain, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, degenerative arthritis of the spine, and intervertebral disc syndrome.  38 C.F.R. Part 4 (2011).  All diagnostic codes (except where 5243, intervertebral disc syndrome, is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes) are evaluated under the following criteria: 

a.  General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 



Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

Normal forward flexion of the lumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a (2011). 

The criteria further provides that intervertebral disc syndrome (preoperatively or postoperatively) will be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (2011) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 weeks. 

A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. 

A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 weeks. 

A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopaedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2011).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopaedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (3). 

In addition to the criteria above, any associated radiculopathy of the lower extremity can be separately rated under 38 C.F.R. § 4.124A, Diagnostic Code 8520 (2011) for paralysis of the sciatic nerve.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

The term "incomplete paralysis", with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

In the above instance, the measured ranges of motion greatly exceed 40 degrees of forward flexion and 120 degrees of combined range of motion.  There is also no evidence suggesting that the appellant has had muscle spasms or guarding that resulted in an abnormal gait or spinal abnormalities since the effective date of service connection in August 2006.  In fact, two VA examiners indicated that the appellant did not have muscle spasms or guarding.  

The Board has also reviewed the appellant's treatment records and his statements.  While his statements concerning the limitations and extent of pain are competent, credible and probative, his assertions that he is entitled to a higher rating are outweighed by the more probative VA medical examination findings.  The examination reports were based on physical examinations of the Veteran and sufficient information was provided to allow the Board to render an informed determination in consideration of the rating criteria.  Even taking into account pain on motion and repetitive use, additional limitation of motion is not shown.  As such, the appellant has not been shown to have met the criteria for an initial evaluation in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, for any time period covered by this appeal. 

Also, because unfavorable ankylosis of the lumbar segment of the spine has not been diagnosed, Diagnostic Code 5240 is not for application.  38 C.F.R. Part 4 (2011).  Since the appellant has not been diagnosed as having favorable ankylosis of the spine, or fusion of the lumbar segments, then Diagnostic Code 5241 is also not for application.  Id.  With respect to Diagnostic Codes 5235 or 5238, they are also not for application because the appellant did not fracture any of his vertebras nor does he have spinal stenosis.  38 C.F.R. Part 4 (2011). 

In addition, the medical evidence of record does not show the appellant to have incapacitating episodes having a total duration of at least four weeks but less than six weeks during the twelve months preceding his return to active duty or during the past 12 months.  Indeed, the appellant specifically denied any prescribed bedrest or a period of incapacitation during his hearing and at his most recent examination.  There is simply no evidence showing that the appellant has been prescribed bedrest as required by the regulation. 

Nevertheless, after reviewing the record, the Board further finds that a separate disability rating is warranted for the left lower extremity.  However, is not warranted for the right lower extremity because the objective medical evidence does not demonstrate that the appellant suffers from a separate neurological disability associated with his degenerative disc disease of the lumbar spine.  With respect to the left lower extremity, with reported symptoms of numbness and tingling in the left lower extremity and aching pain with activity, the Board concludes that the appellant's lumbar radiculopathy is no greater than mild.  Thus, a rating greater than 10 percent under Diagnostic Code 8520 is not warranted.  38 C.F.R. Part 4 (2011).

Yet, given the absence of complaints with respect to the right lower extremity, and the actual clinical findings that would suggest radiculopathy of the right lower extremity, a separate 10 percent rating is not warranted for that extremity.  Furthermore, the medical evidence does not support a rating greater than 10 percent rating assigned for the left lower extremity under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve.  While the appellant has been diagnosed with lumbar radiculopathy, based on reports of numbness, tingling, and pain radiating from the back to the left lower extremity, physical and diagnostic testing have failed to reveal sensory, muscular, or reflex deficits attributable to the lumbar radiculopathy.  Moreover, physical examination has ruled out muscular atrophy, as well as decreased range of motion or weakness of the left lower extremity.  Finally, there is no evidence of bowel or bladder impairment due to the lumbar radiculopathy.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011), and the holding in DeLuca.  However, an increased evaluation for the appellant's disability of the lower spine is not warranted on the basis of functional loss due to pain or weakness in this case, as the appellant's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the appellant has complained of pain on numerous occasions.  However, the effect of the pain, to include problems with standing, walking, running, lifting and carrying, is contemplated in the currently assigned 20 percent disability evaluation.  While the appellant reported he took pain medication before the examinations, pain was shown during the examination and as a whole the appellant's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, as previously noted, even when considering the appellant's range of motion when limited by pain, he continues to have range of motion that greatly exceeds 30 degrees forward flexion and combined motion well beyond 120 degrees.  No additional deficit is shown on repetitive use.  While a separate 10 percent rating, but no more, is warranted for the appellant's lumbar radiculopathy, the Board finds that the preponderance of the evidence is against a higher initial evaluation for the appellant's disability of the lumbar segment of the spine. 

The Board has considered the possibility of staged ratings.  Fenderson; Hart, both supra.  The Board, however, concludes that the criteria for a disability rating in excess of 20 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  A disability rating in excess of 20 percent is not warranted on a schedular basis.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B.  Cervical Segment of the Spine

With respect to the disability affecting the cervical segment of the spine, the Board would again note that this disability has been assigned a 20 percent disability rating.  Because unfavorable ankylosis of the cervical segment of the spine has not been diagnosed, Diagnostic Code 5240 is not for application.  38 C.F.R. Part 4 (2011).  Since the appellant has not been diagnosed as having favorable ankylosis of the spine, or fusion of the cervical segments, then Diagnostic Code 5241 is also not for application.  Id.  With respect to Diagnostic Code 5235 and 5238, they are also not for application because the appellant did not fracture any of his vertebras nor does he suffer from spinal stenosis.  38 C.F.R. Part 4 (2011). 

Yet, the question remains - does the appellant meet the criteria for a higher rating pursuant to the rating criteria for cervical spine limitation of motion or intervertebral disc syndrome? 

The VA examination reports are definite in the conclusions that the appellant is not suffering from sciatic neuropathy as a result of his upper back disability.  Although the appellant has reported pain, the medical evidence does not establish atrophy of the involved nerves or for even the muscle spasms of the neck area.  Moreover, the appellant has not experienced paralysis of the nerves and he has been capable of moving his upper extremities, even though he complains of pain. 

Additionally, there is nothing in the available medical records, and the statements provided by the appellant, that suggests that the he has suffered from incapacitating episodes or that he has been prescribed bed rest by a physician.  The appellant has admitted that he has not been told to lie down to relieve any neck pain.  None of the medical records suggest or insinuate that the appellant has been bedridden solely as a result of his service-connected cervical segment of the spine disorder.  As reported, the appellant's medical treatment records were obtained and these records do not show that he has been prescribed bed rest by his treating, or any other, physician. 

With respect to the veteran's restriction of motion, the highest evaluation available under 38 C.F.R. Part 4, Diagnostic Code 5242 is 30 percent.  The appellant has been assigned a 20 percent disability rating.  In order to be assigned a 30 percent rating, the evidence would have to show that the appellant's forward flexion of the cervical spine was 15 degrees or less or that there were favorable ankylosis of the entire cervical spine.  Although the evidence has shown a reduction in the appellant's mobility of the neck, none of the examination reports have indicated or suggested that the appellant's mobility is so limited as to warrant the assignment of a 30 percent rating.  

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The various examination results and the medical treatment records, along with the information provided by the appellant, attest to the severity of his neck disorder.  However, they do not suggest that the appellant's disability is presently under evaluated.  The records do not reveal constant neurological findings consistent with a more severe condition affecting the cervical spine or the disc that would entitle him to a higher rating.  The VA medical examination reports have not noted persistent, chronic radicular symptoms.  While the appellant has complained of persistent pain and discomfort that has not been relieved by pain medications or therapy, the evidence does not show that the pain has restricted the appellant's ability to work or to perform the tasks of daily living. 

It is therefore the Board's decision that symptomatology and other evidence indicative of a more pronounced neck disability have not been presented.  The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the appellant has some limitation of motion of the cervical spine, and that there is pain on motion.  Limited motion of the cervical segment of the spine results in a certain level of functional loss.  However, there is a lack of objective medical evidence showing that the appellant suffers any additional measurable functional loss and/or limitation of motion during flare-ups or with use. 

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates consistently and throughout that the appellant meets the criteria for a 20 percent rating, but no higher, from the date of claim.  Therefore, the assignment of staged evaluations in this case is not necessary. 

In sum, the Board denies the appellant's claim for the assignment of a disability evaluation in excess of 20 percent.  The benefit-of-the-doubt- rule has been considered in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010). 

C.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lower back disability or his disability of the cervical segment of the spine is inadequate.  A comparison between the level of severity and symptomatology of the appellant's lower back and neck disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology; as discussed above, the rating criteria considers loss of motion as well as pain on motion. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for either disability.  Additionally, there is not shown to be evidence of marked interference with employment solely due to either one of the disorders.  There is nothing in the record which suggests that the neck disability or the lower back disorder itself markedly impacted his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted. 


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for a disability of the lumbar segment of the spine, prior to March 22, 2009, and after March 21, 2010, on appeal from an initial grant of service connection, is denied. 

2.  Entitlement to an evaluation in excess of 20 percent for a disability of the cervical segment of the spine, prior to March 22, 2009, and after March 21, 2010, on appeal from an initial grant of service connection, is denied. 

3.  A separate disability rating of 10 percent for lumbar radiculopathy in the left lower extremity is granted, subject to the laws and regulations controlling the award of monetary benefits. 




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


